Citation Nr: 0411444	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  01-09 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1977 to March 1981.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence verifying the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1131 (West 2003); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits and the veteran was 
provided a copy of the decision denying his claim.  The RO 
provided notification of the VCAA in December 2001; by 
correspondence in March 1999, the November 2001 Statement of 
the Case (SOC), and the January 2004 Supplemental SOC, the 
veteran was advised of the controlling law and regulations 
and informed what evidence was of record and what evidence 
was needed to establish entitlement to the benefit sought.  
The December 2001 letter included notification of the changes 
in duty to assist resulting from the VCAA, and provided 
specific notice concerning the veteran's and VA's respective 
responsibilities in development of evidence.  While the VCAA 
letter was sent subsequent to the decision on appeal, the 
veteran had been previously fully informed of requirements 
for substantiating his claim by the March 1999 RO letter, the 
November 2001 SOC and the January 2004 SSOC.  Additionally, 
although the VCAA letter advised him to submit additional 
evidence within 30 days, it went on to inform him that 
evidence received within a year would be considered.  In 
fact, everything received to date has been considered.  As he 
has had ample opportunity to submit additional evidence but 
has declined to do so, it appears that any further notice 
would be fruitless.  He is not prejudiced by the Board's 
proceeding with appellate review at this point.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Remanding the 
case for additional notice would serve no useful purpose.  
(The Court has held that failing to remand a case strictly 
for adherence to the VCAA where, as here, further development 
could not possibly change the outcome of the decision, would 
be nonprejudicial error under 38 U.S.C.A. § 7261(b)(2).  
Valiao v. Principi, 17 Vet. App. 229, 232 (2003)).  

The record includes service medical and personnel records, 
post-service inpatient and outpatient treatment records, and 
information received in response to requests for stressor 
verification from the U.S. Marine Corps Personnel Management 
Support Branch and the U.S. Marine Corps Historical Center.  
There is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements are 
met.  

Factual Background

Service medical records show the veteran reported a history 
of depression, excessive worry, and nervousness on enlistment 
in February 1977.  On examination prior to enlistment, the 
examiner noted that the history of nervousness and depression 
were linked to past civilian events and did not diagnose any 
current psychiatric disorder.  In August 1978, the veteran 
complained of being excessively nervous and tense.  He 
claimed his psychiatric issues were related to childhood 
experiences, noting a history of nervousness and tenseness 
since approximately age 10.  The examiner indicated the 
veteran's current psychiatric symptoms were due to possible 
alcohol abuse, and to anxiety relating to childhood.  
Subsequent service medical records are negative for further 
psychiatric treatment or complaints.  On examination prior to 
release from active duty in March 1981, the veteran noted his 
pre-existing history of nervousness, but denied any current 
or significant psychiatric problems; the examination was 
negative for diagnosis of any psychiatric disorders.  

The veteran's claimed in-service stressors, described in a 
March 1999 PTSD questionnaire and a July 1999 statement, 
relate to his participation in an April 1980 covert operation 
to rescue U.S. hostages in Iran.  He stated that he and 13 
other marines were flown to the U.S.S. Nimitz, where they 
spent several days preparing for the mission.  On the night 
of the operation, he and others were flown aboard a 
helicopter from the Nimitz to a landing area in the Iranian 
desert ("Desert One"); at the staging site one of the 
helicopters exploded after accidentally colliding with a C-
230 transport plane, which then caught on fire.  He stated 
that although there were crew members trapped in the burning 
plane, no rescue attempts were made; his commanding officer 
stated that to do so would have resulted in many more 
casualties.  He reported attending the funeral for the eight 
service members who were killed.  The veteran noted 
additional information regarding his stressors during private 
psychological treatment in January 1997; he was especially 
upset by remembering images of servicemen on fire; feeling 
upset that, despite trying with best efforts, he was unable 
to rescue servicemen trapped in the burning plane; and his 
witnessing a good friend being killed when he was struck by a 
propeller.  

A January 1999 article from Air Force Magazine, "The 
Disaster at Desert One," was obtained by the RO and 
incorporated into the record.  The article recounted the 
April 24 and 25, 1980 efforts by U.S. military forces in 
rescuing the hostages held in Iran.  According to the report, 
five U.S. airmen and three Marines died in the failed 
attempt.  The operation involved the Army's Delta Force, Army 
Rangers, Marine, Navy and Air Force helicopter pilots, and 
various support elements from the Marines, Air Force, and 
Navy.  Execution of the operation included flying eight Navy 
helicopters from the U.S.S. Nimitz, located approximately 50 
miles south of the Iranian coast, to a staging area in Iran 
called "Desert One."  When the operation began, eight 
helicopters left the Nimitz en route to the Desert One 
staging area; however, two helicopters never reached Desert 
One due to mechanical failures, and a third was determined 
mechanically unfit to continue the mission once reaching the 
staging area.  The remaining five helicopters were deemed to 
be too few to continue the mission, and the operation was 
aborted.  While preparing to leave the Desert One staging 
area, one of the helicopters collided with a C-130 aircraft, 
exploding and igniting a fire which killed eight servicemen 
and wounded four.  The wounded servicemen were treated aboard 
one of the departing aircraft; however, the bodies of the 
eight dead servicemen were left behind.  

Service Personnel Records show the veteran served in the U.S. 
Marine Corps as a rifleman, fire team leader, radio operator, 
and guard.  He was awarded a Navy Achievement Medal, Marine 
Corps Expeditionary Medal, and a Sea Service Deployment 
Ribbon; records indicate he did not serve in combat.  For the 
period at issue, April 1980, he was assigned to L Company, 
3rd Battalion, 3rd Marines, 1st Marine Brigade, FMF.  In May, 
1980, service records show the veteran traveled to Mombassa, 
Africa, while on board the U.S.S. Okinawa.  Available service 
reports are negative for mention of the April 1980 Iran 
hostage rescue operation or the veteran's claimed 
participation in it, and do not show that the veteran served 
aboard the U.S.S. Nimitz on or about April 1980.  

The RO requested additional service records from the U.S. 
Marine Corps Personnel Management Support Branch (MMSB) in 
May 2000, and from the Marine Corps Historical Center (MCHC) 
in June 2000.  The MMSB could only confirm that he was 
assigned to Company L, BLT 3/3 during the period in question, 
and that his combat history, expeditions and awards page did 
not list participation in any operations.  The MCHC provided 
battalion reports for the 2nd and 3rd Battalions, 3rd Marines, 
1st Marine Brigade, for the period dating January to June 
1980.  These reports did not discuss or confirm any unit or 
battalion involvement with the April 1980 Iran hostage rescue 
operation.  

In November 2000, VA received additional service personnel 
records from the National Personnel Records Center (NPRC), 
which included a "summary of action" document for the 
veteran's Navy Achievement Medal.  It noted that he was 
awarded the Navy Achievement Medal for his participation as a 
member of a special security support unit that was assembled 
to assist the Iran hostage rescue operation.  Given short 
notice, the veteran was placed on special duty status from 
April 12 to April 27, 1980, and was flown to the USS Nimitz 
where he and others provided security for some of the 
mission-essential equipment being used for the rescue 
mission.  During the course of the operation, the veteran and 
his squad were placed on alert status for 15 hours with 
limited information about the details of their mission, but 
knowing there was a possibility of being placed in a hostile 
environment.  The veteran was commended for his military 
bearing and professionalism throughout the course of his 
special duty assignment.  The summary report did not confirm 
that he ever left the Nimitz during the operation; did not 
confirm that he was involved in any hostile or combat 
activity; and did not confirm that he was witness to any of 
the events that led to the Iran hostage raid operation being 
aborted.  

Private medical treatment records dating from February 1993 
to April 1997 indicate outpatient treatment and several 
hospitalizations for chronic alcohol dependence, major 
depressive disorder, suicidal ideation, and PTSD, which was 
linked to his reported nightmares associated with memories of 
two fellow officers who were burned to death in a helicopter 
crash during the Iran hostage crisis.  

VA inpatient and outpatient treatment records dating from 
February 1999 to November 2001 show the veteran was diagnosed 
with major depressive disorder, chronic PTSD, and alcohol 
dependence (in sustained remission).  His PTSD was linked by 
VA examiners to reported experiences involving the failed 
Iran hostage rescue operation in 1980.  In a February 2000 
report, a VA mental health staff member confirmed the 
diagnosis of PTSD symptoms based on the veteran's reported 
history of stressors.  The VA examiner noted that the veteran 
was very upset as he described experiences in Iran; he 
recounted that immediately following the collision between 
the helicopter and the plane in Iran, all he could smell was 
burning fuel and smoke and that, as he and a fellow Marine 
exited their helicopter, they saw an injured American running 
toward them who was "on fire and screaming."  The veteran 
stated that he and his fellow Marine were ordered by their 
Captain to shoot the burning serviceman, which they did.  He 
said that seeing the serviceman on fire, running and 
screaming, is an intrusive image that he experiences daily.  
On follow-up in March 2000, the same mental health examiner 
stated that the veteran's PTSD was secondary to probable 
childhood issues as well as a significant event while 
attempting to rescue hostages in Iran.  Subsequent VA 
treatment reports indicate the veteran's PTSD was 
characterized as chronic, severe, and combat-related.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in  
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.  

As noted above, the evidence indicates the veteran did not 
engage in combat with the enemy.  Consequently, the 
liberalized evidentiary standards set forth in 38 U.S.C.A. 
§ 1154(b) and the corresponding regulation, 38 C.F.R. 
§ 3.304(d), are not applicable in this case.  Furthermore, 
the Court has held that when a claim for PTSD is based on a 
non-combat stressor a non-combat veteran's testimony alone is 
insufficient proof of a stressor.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Since the veteran did not engage 
in combat with the enemy, the claimed in-service stressor 
must be established by credible supporting evidence.  
38 C.F.R. § 3.304(f).  

The Board notes that the requirements of a present diagnosis 
of PTSD and medical evidence of a causal nexus between the 
current symptomatology and the veteran's claimed in-service 
stressor have been provided by records of VA psychiatric 
treatment.  The Board finds, however, that credible 
supporting evidence that the claimed in-service stressors 
actually occurred has not been submitted.  The Court has held 
that an opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  See Moreau v.  
Brown, 9 Vet. App. 389, 396 (1996).  

Evidence of record indicates that the veteran did participate 
in a special unit supporting the operation to rescue U.S. 
hostages in Iran in April 1980; however, the veteran's 
confirmed activities were limited to protecting mission-
essential equipment aboard the U.S.S. Nimitz.  The available 
evidence does not confirm that the veteran participated in 
the actual flying mission to Desert One, that he witnessed 
the explosion or resulting fire, that he saw any of the dead 
or wounded at the accident site, or that he shot an American 
serviceman.  Additionally, the Board notes that the veteran 
has at times provided inconsistent and implausible 
descriptions of his experiences during the operation, most 
notably his statements that he witnessed a fellow serviceman 
die as a result of being struck by a propeller and his claim 
of being ordered to kill a wounded American serviceman.  The 
only evidence in this case that the veteran's stressor events 
actually occurred consists of his own statements in support 
of the claim. No corroborating evidence such as statements 
from service comrades or family members has been submitted. 

Here there is no credible supporting evidence of an in-
service stressor.  Therefore, based upon the evidence of 
record, the Board must conclude that the veteran's PTSD is 
not shown to have been caused by a verified in-service 
stressor and that entitlement to service connection for PTSD 
is not warranted. 


ORDER

Service connection for PTSD is denied. 





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



